Citation Nr: 0834250	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  05-38 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1968 to July 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veteran Affairs (VA) Waco, Texas Regional 
Office (RO).


FINDINGS OF FACT

1.  A May 2002 RO decision denied the veteran's service 
connection claim for hepatitis C on the basis that there was 
no evidence such condition occurred in or was caused by 
military service. 

2.  A November 2002 RO decision continued the May 2002 denial 
of service connection for hepatitis C; the veteran did not 
appeal the November 2002 decision within one year of 
receiving notification.

3.  Evidence added to the record since the November 2002 
rating decision does not relate to an unestablished fact 
necessary to substantiate the veteran's claim for service 
connection for hepatitis C, and does not raise a reasonable 
possibility of substantiating that claim.


CONCLUSION OF LAW

Evidence added to the record since the November 2002 rating 
decision continuing the denial of the veteran's hepatitis C 
service connection claim is not new and material and his 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of the information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The RO sent a correspondence in March 2005 that discussed the 
particular legal requirements applicable to the claim, the 
evidence considered, and the pertinent laws and regulations.  
VA made all efforts to notify and to assist the appellant 
regarding the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error, as 
the veteran submitted evidence he believed would substantiate 
his claim.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims, and found that the error 
was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted by the following: (1) through the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit; and (2) the veteran's 
contentions coupled with the communications provided to him 
by the VA over the course of this appeal.  Ultimately, the 
veteran is found to be reasonably expected to understand from 
the notices provided what was needed to substantiate his 
claim.

The Board is also aware of the decision in Kent v. Nicholson, 
20 Vet App 1 (2006), regarding notice requirements for claims 
to reopen final decisions.  The Board finds no basis to 
remand this case to the RO for additional development, as the 
notice already provided to the veteran, as discussed above, 
addressed the requirements for reopening the claim for 
service connection for hepatitis C.  

Further, VA has obtained all relevant, identified, and 
available evidence.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence; so the 
Board also finds that VA need not provide an examination 
related to the veteran's claim to reopen his hepatitis C 
claim, as it is not reopened.  38 C.F.R. 
§ 3.159(c)(4)(C)(ii).  In light of the foregoing, the Board 
is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.      

A May 2002 rating decision denied the veteran's service 
connection claim for hepatitis C.  This original denial 
considered treatment records from the Texas Department of 
Criminal Justice from May 1994 through May 2000, a May 2002 
VA examination, the veteran's service treatment records, and 
a May 2002 VA exam.  After considering the evidence of 
record, the RO concluded that the veteran first tested 
positive 29 years after his separation from service, and that 
there was no evidence that the veteran was exposed to any 
risk factors for hepatitis C while in service.  Essentially, 
there was no evidence of record that demonstrated that the 
veteran's hepatitis C was incurred in, or connected to, his 
military service.  Based on these conclusions the RO denied 
the claim.    

A November 2002 rating decision reajudicated the veteran's 
claim and continued the previous denial of his service 
connection claim.  Prior to this ruling, the RO provided the 
veteran with further information on what evidence would 
permit the RO to grant the veteran's service connection claim 
for hepatitis C; however, the veteran submitted no further 
evidence to the RO.  Consequently, the RO found no evidence 
that the veteran's current diagnosis of hepatitis C was 
related to or caused by his military service and the May 2002 
rating decision was continued.  The veteran did not appeal 
this denial within one year of receiving notification, and 
thus the decision is final.

The November 2002 rating decision is not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105 (West 2002).  
In order to reopen the claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For evidence to be 
new and material, it must be: 
existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a).

Since the November 2002 rating decision, the veteran has 
submitted a May 2003 treatment note.  This newly submitted 
record duplicates information already considered by VA in the 
November 2002 rating decision, specifically that the veteran 
first presented with hepatitis C in the year 2000 (some 
thirty years after separation from service).  The veteran has 
also resubmitted blood test results from the University of 
Texas Medical Branch, which were considered in the previous 
RO decision.  Consequently, these pieces of evidence are not 
new within the meaning of 38 C.F.R. § 3.156(a).  

Additionally, the veteran has submitted treatment notes from 
the Texas Department of Criminal Justice dated between August 
2000 and November 2002.  The newly submitted notes, 
specifically those dated in May 2002 and November 2002, 
indicate the veteran's diagnosis with hepatitis C.  Though 
these assessments indicate the veteran's diagnosis of 
hepatitis C, this proposition was previously considered by 
the RO in its November 2002 rating decision, and nothing in 
these notes connects the veteran's hepatitis C to his 
military service.  Thus, these treatment records are not 
material within the meaning of 38 C.F.R. § 3.156(a).  

The veteran has also submitted an undated article that 
purports to detail useful information to assist veterans with 
their VA claims.  This article reports the grant of a 
hepatitis C service connection claim for a Vietnam veteran, 
and instructs veteran's to contact the Houston RO if they 
believe they were exposed to hepatitis C due to the use of 
"jet injectors" while in service.  Though the veteran 
contends he contracted hepatitis C through the same method, 
no evidence is of record supporting this contention.  The 
veteran alone is not competent to diagnose the etiology of 
his own disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  In Moray v. Brown, 5 
Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.  Further, the submitted medical 
evidence contradicts such an account, as the first positive 
test for hepatitis C was many years after his separation from 
service.

In summary, the November 2002 RO decision continued the May 
2002 denial of service connection for hepatitis C; evidence 
added to the record since this decision does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection for hepatitis, and does not 
raise a reasonable possibility of substantiating that claim.  
What was lacking in November 2002, and is still lacking, is 
evidence that any current diagnosis of hepatitis C is related 
to or caused by the veteran's military service.  As the 
evidence added to the record since the November 2002 rating 
decision is not new and material, the claim is not reopened.

As the preponderance of the evidence is against the 
application to reopen the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence not having been received to reopen 
a claim for service connection for hepatitis C, the veteran's 
appeal is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


